Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Security Agreement”) is entered into as of
September 18, 2012, by and between Verdad Telecom, Inc. (“Lender”) and GREEN
STAR ALTERNATIVE ENERGY, INC., a Nevada corporation (“Debtor”).

RECITALS

 

A. Debtor has issued to Lender a Secured Promissory Note (such Note, as the same
may be modified, amended, supplemented or restated from time to time, the
“Note”) in the aggregate principal amount of $209,800. All terms not otherwise
defined herein shall have the meaning set forth in the Note.

 

B. As security for the payment and performance of its obligations to the Lender
under the Note, it is the intent of Debtor to grant to Lender a security
interest in all of the Collateral, on the terms and conditions provided herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees as follows:

 

1. Grant of Security Interest. Debtor hereby pledges and grants to Lender, a
security interest in the Collateral (as defined in Section 2) to secure payment
and performance of the Obligations (as defined in Section 3). 2. Collateral. The
collateral shall consist of all right, title and interest of Debtor as of the
date hereof in and to the following properties, assets and rights of the Debtor,
wherever located (all of the same being hereinafter called, the “Collateral”):
all personal and fixture property of every kind and nature including, without
limitation, all goods (including, without limitation, inventory, equipment
(including, without limitation, computer hardware and software, furniture,
furnishings and fixtures), instruments (including, without limitation,
promissory notes), documents, accounts, chattel paper (whether tangible or
electronic), deposit accounts, letter-of-credit rights, securities and all other
investment property, supporting obligations, any other contract rights or rights
to the payment of money, insurance claims and proceeds, patents and patent
applications, copyrights and copyrighted works, trademarks, service marks and
logos, computer software programs, and all general intangibles (including all
payment intangibles). For the avoidance of doubt, the Collateral specifically
excludes any and all personal property of Debtor acquired after the date hereof.

 

3. Obligations. The obligations of Debtor secured by this Security Agreement
shall consist of any and all debts, obligations and liabilities of Debtor to
Lender, whether now existing or hereafter arising, voluntary or involuntary,
whether or not jointly owed with others, direct or indirect, absolute or
contingent, liquidated or unliquidated, and whether or not from time to time
decreased or extinguished and later increased, which are created or incurred,
arising out of, connected with or related to the Note, including, without
limitation, this Security Agreement and all amendments of the Note
(collectively, the “Obligations”). 4. Representations and Warranties. Debtor
hereby represents and warrants to Lender as of the date hereof, that: (a) except
for the liens listed on Schedule A attached to the Note, and the liens granted
to Lender hereunder, Debtor is the owner of the Collateral with the right, power
and authority to grant a security interest in its right, title and interest
therein to Lender and no other person has any right, title, claim, license or
interest (by way of security interest or other lien, charge or otherwise) in,
against or to the Collateral; (b) Debtor has full power and authority to execute
this Security Agreement and perform its obligations hereunder, and to subject
the Collateral to the security interest created hereby; (c) this Security
Agreement is effective to create a valid security interest and, upon the filing
of the appropriate financing statements, a perfected security interest in favor
of Lender in the Collateral, and (d) all action by Debtor necessary to protect
and perfect such security interest has been duly taken.

 

5. Covenants of Debtor. Debtor hereby agrees (a) to do all acts that may be
necessary to maintain, preserve and protect the Collateral and not to fail to
renew and not to abandon any Collateral; (b) to pay promptly prior to
delinquency all taxes, assessments, charges, encumbrances and liens now or
hereafter imposed upon or affecting any Collateral; (c) to notify Lender
promptly of any change in Debtor’s name or place of business, or, if Debtor has
more than one place of business, its chief executive office; (d) to procure,
execute and deliver from time to time any endorsements, assignments, financing
statements and other writings reasonably necessary to perfect, maintain and
protect Lender’s security interest hereunder and the priority thereof; (e) to
permit Lender to inspect the Collateral at any reasonable time, wherever
located; (f) not to sell, encumber or otherwise dispose of or transfer any
Collateral or right or interest therein except as hereinafter provided, and to
keep the Collateral free of all security interests, other liens or charges,
except those approved in writing by Lender; (g) to keep the Collateral in good
order and repair; (h) to keep the Collateral and the records concerning the
Collateral at the location(s) set forth in Section 16 and not to remove the
Collateral from such location(s) without fifteen (15) days notice to Lender; and
(i) to comply with all laws, regulations and ordinances relating to the
possession and control of the Collateral. 6. Authorized Action by Lender. In the
event any principal of the Note is not paid when due, Debtor hereby designates
and appoints Lender as attorney-in-fact of Debtor irrevocably and with power of
substitution, with authority to execute and deliver for and on behalf of Debtor
any and all instruments, documents, agreements and other writings necessary or
advisable for the exercise on behalf of Debtor of any rights, benefits or
options created or existing under or pursuant to this Security Agreement;
provided, that Lender shall deliver to the Debtor a copy of any such
instruments, documents, agreements and other writings. This power of attorney
being coupled with an interest is irrevocable while any of the Obligations shall
remain unpaid. It is further agreed and understood between the parties hereto
that such care as Lender gives to the safekeeping of its own property of like
kind shall constitute reasonable care of the Collateral when in Lender’s
control.

 

7. Default and Remedies. In the event any principal of the Notes is not paid
when due, Lender may, at its option, do any one or more of the following: (a)
foreclose or otherwise enforce Lender’s security interest in any manner
permitted by law, or provided for in this Security Agreement; (b) sell, lease or
otherwise dispose of any Collateral at one or more public or private sales,
whether or not such Collateral is present at the place of sale, for cash or
credit or future delivery, on such terms and in such manner as Lender may
determine; (c) recover from Debtor all costs and expenses, including, without
limitation, reasonable attorneys’ fees, incurred or paid by Lender in exercising
any right, power or remedy provided by this Security Agreement or by law; and
(d) enter onto property where any Collateral is located and take possession
thereof with or without judicial process. In the event any principal of the Note
is not paid when due, Debtor agrees to execute any and all documents reasonably
requested by Lender to enable it to exercise its rights hereunder. 8. Cumulative
Rights. The rights, powers and remedies of Lender under this Security Agreement
shall be in addition to all rights, powers and remedies given to Lender by
virtue of any statute or rule of law, the Note or any other agreement, all of
which rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently without impairing Lender’s security interest in the
Collateral.

 

9. Waiver. Any forbearance or failure to delay by Lender in exercising any
right, power or remedy shall not preclude the further exercise thereof, and
every right, power or remedy of Lender shall continue in full force and effect
until such right, power or remedy is specifically waived in a writing executed
by Lender.

 

10. Successors and Assigns; Amendment. This Security Agreement and all rights
and obligations hereunder shall be binding upon Debtor and its successors and
assigns, and shall inure to the benefit of Lender and its respective successors
and assigns. Neither this Security Agreement nor any term hereof may be changed,
waived, discharged or terminated except by a written instrument expressly
referring to this Security Agreement and to the provisions so modified or
limited, and executed by the parties hereto. 11. Entire Agreement; Severability.
This Security Agreement and the Note contain the entire agreement between Lender
and Debtor with regard to the subject matter hereof. If any of the provisions of
this Security Agreement shall be held invalid or unenforceable, this Security
Agreement shall be construed as if not containing those provisions and the
rights and obligations of the parties hereto shall be construed and enforced
accordingly.

 

12. Choice of Law. THIS SECURITY AGREEMENT AND ALL AMENDMENTS, SUPPLEMENTS,
WAIVERS AND CONSENTS RELATING HERETO SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. Where applicable and except as otherwise defined herein, terms
used herein shall have the meanings given them under Nevada Law. 13. Residence;
Trade Name; Collateral Location Records. Debtor represents and warrants that its
chief executive office is located at the address set forth on the signature page
to this Security Agreement.

 

14. Notice. All notices and other communications required to be delivered to any
party (a) must be in writing, (b) must be personally delivered, transmitted by a
recognized courier service or transmitted by facsimile, and (c) must be directed
to such party at its address or facsimile number set forth on the signature
pages to this Security Agreement. All notices will be deemed to have been duly
given and received on the date of delivery if delivered personally, three (3)
days after delivery to the courier if transmitted by courier, or the date of
transmission with confirmation if transmitted by facsimile, whichever occurs
first. Any party may change its address or facsimile number for purposes hereof
by notice to all other parties. 15. Miscellaneous. This Security Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
This Security Agreement may only be amended by a writing duly executed by the
parties hereto. The headings contained herein are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Security
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Security Agreement as of the date first set
forth above.

“Debtor” “Lender”

Green Star Alternative Energy, Inc.

a Nevada corporation

By: /s/ Eric Stoppenhagen

Name: Eric Stoppenhagen

Title: President

Verdad Telecom, Inc.

By: /s/ Eric Stoppenhagen

Name: Eric Stoppenhagen

Title: President

 

